DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0358440) by Mohapatra et al (“Mohapatra”; PGPUB is used for Applicant’s convenience; the proper prior art priority date is for the WO-2017/171761, which is parent case of US case).
Regarding claim 1, Mohapatra discloses in FIGs. 1-3 and related text, e.g., a semiconductor device (mostly FIG. 3 & FIG. 2C), comprising: 
a semiconductor fin (128 or 128’s are part of it) on a substrate (100), the semiconductor fin comprising a channel region (the 128 and 128’ portion of fins) and source and drain regions (160/161 & 162/163); 
a gate stack (172/174) formed all around the channel region of the semiconductor fin (par. 34: “In some embodiments, the gate stack (including gate dielectric 172 and gate 174) may wrap at least substantially around each of the nanowires/nanoribbons”), such that the channel region of the semiconductor fin is separated from the substrate (see FIG. 2C); and 
an interlayer dielectric (FIG. 1H, 112) formed around the gate stack.

Mohapatra does not explicitly show in drawings that “wherein at least a portion of the gate stack is formed in an undercut beneath the interlayer dielectric”.
Basically, this feature is present in reference (or at least obvious in light of Mohapatra’s explicit teachings), it is just not shown in drawings.   Below is the detailed explanation.
FIG. 1H clearly shows interlayer dielectric 112.  Please note that after formation of material (par. 112), it is NOT removed.   However, for whatever reason, FIG. 3 does not show it.   This is presumed to be a drawing artefact.   Why is that important?
After FIG. 1H, perspective changes to A-A line of FIG. 1H, and we have embodiment of  FIG. 2A (par. 30; FIG. 2A is the A-A cut of FIG. 1H).  FIG. 2B specifically shows that STI 110 is undercut (par. 31, first sentence; also, FIG. 2B shows that 110 is undercut/recessed when compared to FIG. 2A).   Where is it undercut?  Just inside the A-A cut, or everywhere?  FIG. 1H clearly shows that 112 is still present and there is no indicator that it was ever removed.   Hence, STI 110 undercut only inside A-A cut.   Outside of it, STI stays the same thickness, but inside it is thinner.  Hence, there is an undercut OR at the very least, it is obvious to have an undercut, in light of Mohapatra’s explicit teachings (since 112 is never removed, and thus 110 outside of A-A cut could not be thinned.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mohapatra with “wherein at least a portion of the gate stack is formed in an undercut beneath the interlayer dielectric” (in the recess/undercut, as explained above; a portion of 172 of FIG. 3, in a situation when 110 is recessed under the channel portions (per process explained above), would be formed partially in that recess, since 172 is formed all along the “floor” (as FIG. 3 shows); and the “floor” is lower directly under channel portions), since Mohapatra does not teach removal of layer 112 in his specification; hence, thinning of STI is impossible outside of A-A cut; hence, there is an “undercut”.


Regarding claim 2, Mohapatra discloses in FIGs. 1-3 and related text, e.g., further comprising a shallow trench isolation structure (110) formed from a dielectric material between the gate stack and the substrate around the channel region of the semiconductor fin (as explained above).
Regarding claim 3, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein there the shallow trench isolation structure does not extend directly underneath the channel region of the semiconductor fin (see FIG. 2C).
Regarding claim 5, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the interlayer dielectric is formed on the shallow trench isolation structure (see FIG. 3).
Regarding claim 6, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the undercut is a recess in the shallow trench isolation structure relative to the interlayer dielectric (as explained in claim 1).
Regarding claim 7, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the gate stack includes a gate dielectric layer and a gate conductor (as explained in claim 1).
Regarding claim 8, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the gate dielectric layer fills the undercut (as explained in claim 1; 172 is shown to be “floor” between gate and STI in FIG. 3; hence, it would still be “floor” in FIG. 3, with an undercut).
Regarding claim 9, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the gate conductor completely encircles the channel region of the semiconductor fin (as discussed in claim 1).
Regarding claim 10, Mohapatra discloses in FIGs. 1-3 and related text, e.g., a semiconductor device, comprising: 
a semiconductor fin on a substrate, the semiconductor fin comprising a channel region and source and drain regions (see claim 1); 
a shallow trench isolation structure formed on the substrate around the channel region of the semiconductor fin (see claim 2); 
a gate stack, including a gate dielectric and a gate conductor, formed all around the channel region of the semiconductor fin and over the shallow trench isolation structure (see claims 1 & 2), such that the channel region of the semiconductor fin is separated from the substrate (see claim 1); and 
an interlayer dielectric formed around the gate stack, wherein at least a portion of the gate stack is formed in an undercut beneath the interlayer dielectric (see claim 1).
Regarding claim 11, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein there the shallow trench isolation structure does not extend directly underneath the channel region of the semiconductor fin (see claim 3).
Regarding claim 13, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the interlayer dielectric is formed on the shallow trench isolation structure (see claim 5).
Regarding claim 14, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the undercut is a recess in the shallow trench isolation structure relative to the interlayer dielectric (see claim 6).
Regarding claim 15, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the gate dielectric layer fills the undercut (see claim 8).
Regarding claim 16, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the gate conductor completely encircles the channel region of the semiconductor fin (see claim 9).
Regarding claim 17, Mohapatra discloses in FIGs. 1-3 and related text, e.g., a semiconductor device, comprising: 
a semiconductor fin on a substrate, the semiconductor fin comprising a channel region and source and drain regions (see claim 1); 
a shallow trench isolation structure formed on the substrate around the channel region of the semiconductor fin without extending directly underneath the channel region of the semiconductor fin (see claims 1-3); 
a gate stack, including a gate dielectric and a gate conductor, that completely encircles the channel region of the semiconductor fin and that is formed over the shallow trench isolation structure, such that the channel region of the semiconductor fin is separated from the substrate (see claims 1-2); and 
an interlayer dielectric formed on the shallow trench isolation structure and around the gate stack, wherein at least a portion of the gate stack is formed in an undercut beneath the interlayer dielectric (see claims 1-2).
Regarding claim 19, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the undercut is a recess in the shallow trench isolation structure relative to the interlayer dielectric (see claim 6).
Regarding claim 20, Mohapatra discloses in FIGs. 1-3 and related text, e.g., wherein the gate dielectric layer fills the undercut (see claim 8).

Claims 4, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2018/0358440) by Mohapatra et al (“Mohapatra”) in view of (US-2020/0168703) by Rachmady et al (“Rachmady”).
Regarding claim 4, Mohapatra discloses in cited figures and related text, e.g., substantially the entire claim structure, as recited in claim 1, except wherein the substrate has a higher top surface directly underneath the channel region of the semiconductor fin as compared to portions of the substrate under the shallow trench isolation structure.
Rachmady discloses in FIGs. 1A-B and related text, e.g., wherein the substrate (105) has a higher top surface directly underneath the channel region (115A) of the semiconductor fin as compared to portions of the substrate under the shallow trench isolation structure (110; also see FIG. 7 for additional illustration and par. 43, for example).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Mohapatra with “wherein the substrate has a higher top surface directly underneath the channel region of the semiconductor fin as compared to portions of the substrate under the shallow trench isolation structure”, since applying a known technique (technique of Rachmady for choosing how high to have substrate height when compared to STI height) to a known device ready for improvement (device of Mohapatra) to yield predictable results (Mohapatra etches fin all the way down, below STI (FIG. 1C) and then grows layers of choice on top of it; Rachmady does not etch all the way down; his substrate height is at first the same as STI and also grows layers of choice on top; Rachmady demonstrates that he is able to form gate all around transistor without etching down; hence, results are predictable) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 12, Mohapatra and Rachmady disclose in cited figures and related text, e.g., wherein the substrate has a higher top surface directly underneath the channel region of the semiconductor fin as compared to portions of the substrate under the shallow trench isolation structure (see claim 4).
Regarding claim 18, Mohapatra and Rachmady disclose in cited figures and related text, e.g., wherein the substrate has a higher top surface directly underneath the channel region of the semiconductor fin as compared to portions of the substrate under the shallow trench isolation structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/24/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894